Docket No. 100321.

                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                JOSEPH E. McCLURE, Appellee.

                  Opinion filed January 20, 2006.



   JUSTICE FITZGERALD delivered the judgment of the court,
with opinion.
   Chief Justice Thomas and Justices Freeman, McMorrow,
Kilbride, Garman, and Karmeier concurred in the judgment and
opinion.



                             OPINION

     The central issue before us is whether the savings provision set
forth in section 13B217 of the Code of Civil Procedure (Civil Code)
(735 ILCS 5/13B217 (West 2002)) serves to toll the limitations period
set forth in section 2B118.1(b) of the Illinois Vehicle Code (625 ILCS
5/2B118.1(b) (West 2002)), such that a driver who voluntarily
withdraws a petition to rescind a statutory summary suspension of a
driver=s license may refile the petition within one year. We allowed
the State=s petition for leave to appeal after the appellate court
reversed the circuit court of Tazewell County=s judgment and
determined that section 13B217 of the Code of Civil Procedure tolled
the limitations period of section 2B118.1(b) of the Vehicle Code. 355
Ill. App. 3d 778. For the reasons that follow, we affirm the judgment
of the appellate court.

                            BACKGROUND
    On April 25, 2003, defendant was arrested for driving under the
influence (DUI) under section 11B501(a)(2) of the Vehicle Code (625
ILCS 5/11B501(a)(2) (West 2002)). As mandated by statute,
defendant=s driver=s license was summarily suspended due to his
failure to submit to chemical testing. See 625 ILCS 5/11B501.1 (West
2002). On June 19, 2003, defendant filed a ARequest for Hearing,@
under section 2B118.1(b) of the Vehicle Code. See 625 ILCS
5/2B118.1(b) (West 2002). The matter was set for hearing, and
continued twice by agreement of the parties. A hearing did not
commence, however, because defendant withdrew his petition to
rescind on August 26, 2003.
    The charge of DUI was ultimately amended to reckless driving,
and defendant pleaded guilty to that offense on February 24, 2004.
He was sentenced to two days in the county jail, one year of
probation, and ordered to pay a $1,000 fine.
    Defendant thereafter filed a second petition to rescind his
statutory summary suspension on April 1, 2004, nearly one year after
his arrest and more than seven months since withdrawing his first
petition. In his second petition, defendant asserted that the
withdrawal of his initial petition was tantamount to a voluntary
dismissal contemplated by section 13B217 of the Code of Civil
Procedure and, therefore, under that statute, he had one year to refile
his petition. The State moved to strike defendant=s petition as
untimely. In its motion to strike, the State relied on the appellate
court=s decision in People v. Rodriguez, 339 Ill. App. 3d 677 (2003).
The trial court in the instant case noted that it was bound by the
Rodriguez holding, as it was the only case that had yet to decide the
issue, and accordingly struck defendant=s petition as untimely.
    Defendant appealed, and the appellate court reversed the trial
court=s judgment, declining to follow the Second District=s opinion in
Rodriguez. The appellate court disagreed with the Rodriguez court=s
determination that section 2B118.1(b) was ambiguous, and held that
the plain language of the statute, when construed as a whole, requires
an initial petition to rescind to be filed within the 90-day time limit,
and likewise allows refiling of a voluntarily dismissed petition within

                                  -2-
one year. 355 Ill. App. 3d at 781. We allowed the State=s petition for
leave to appeal. 177 Ill. 2d R. 315(a). For the reasons that follow, we
affirm the judgment of the appellate court.

                               ANALYSIS
    Section 11B501 of the Vehicle Code (625 ILCS 5/11B501 (West
2002)) prohibits motorists in this state from driving under the
influence of alcohol or drugs. In addition to criminal sanctions,
motorists arrested for DUI are subject to suspension of their driving
privileges. 625 ILCS 5/11B501.1 (West 2002). Any person driving on
a public roadway in Illinois who is arrested for DUI is deemed to
have given implied consent to blood, breath or urine testing to
determine whether the motorist is under the influence of an
intoxicant. 625 ILCS 5/11B501.1(a) (West 2002). Section 11B501.1
of the Vehicle Code authorizes the Secretary of State to summarily
suspend the driver=s license of any motorist arrested for DUI who
refuses to submit to chemical testing, tests above the legal alcohol
concentration limit, or tests positive for an intoxicating substance.
625 ILCS 5/11B501.1(d) (West 2002). The statutory summary
suspension takes effect on the forty-sixth day after the motorist
receives notice of the suspension. 625 ILCS 5/11B501.1(g) (West
2002). We have previously stated that the issuance of a statutory
summary suspension protects the public from impaired drivers and
swiftly removes them from our roadways. People v. Moore, 138 Ill.
2d 162, 166 (1990); People v. Schaefer, 154 Ill. 2d 250, 255 (1993).
    Although motorists arrested for DUI are immediately subject to
the statutory summary suspension of their drivers= licenses, they are
not left without recourse. Indeed, section 2B118.1(b) of the Vehicle
Code allows motorists to contest their suspensions. 625 ILCS
5/2B118.1(b) (West 2002). Section 2B118.1(b) provides:
             AWithin 90 days after the notice of a statutory summary
         suspension served under Section 11B501.1 [625 ILCS
         5/11B501.1], the person may make a written request for a
         judicial hearing in the circuit court of venue. The request to
         the circuit court shall state the grounds upon which the person
         seeks to have the statutory summary suspension rescinded.
         Within 30 days after receipt of a written request or the first
         appearance date on the Uniform Traffic Ticket issued

                                  -3-
        pursuant to a violation of Section 11B501 [625 ILCS
        5/11B501], or a similar provision of a local ordinance, the
        hearing shall be conducted by the circuit court having
        jurisdiction. This judicial hearing, request, or process shall
        not stay or delay the statutory summary suspension. The
        hearings shall proceed in the court in the same manner as in
        other civil proceedings.@ 625 ILCS 5/2B118.1(b) (West 2002).
    The petition filed by the motorist must state grounds upon which
the summary suspension should be lifted. Schaeffer, 154 Ill. 2d at
257. The issues considered in the hearing are limited to: (a) whether
the motorist was lawfully arrested under section 11B501 of the
Vehicle Code; (b) whether the arresting officer had reasonable
grounds to believe that the motorist was under the influence of
alcohol, drugs or both; (c) whether the motorist refused to submit to
chemical testing after being advised that such refusal would result in
a statutory summary suspension of driving privileges; and (d)
whether the motorist submitted to chemical testing and failed the test.
625 ILCS 5/2B118.1(b) (West 2002). The motorist bears the burden
of establishing a prima facie case for rescission. People v. Cosenza,
215 Ill. 2d 308, 313 (2005). Once a prima facie case is established,
the burden shifts to the State to present evidence justifying the
suspension. Cosenza, 215 Ill. 2d at 313.
    It is within this framework that we now consider whether a
petition to rescind a statutory summary suspension refiled after the
90-day period set forth in section 2B118.1(b), in reliance on the one-
year savings clause set forth in section 13B217 of the Code of Civil
Procedure, is untimely and subject to dismissal. As this issue is
purely a question of law, we review it de novo. People v. Ramirez,
214 Ill. 2d 176, 179 (2005).
    The State asserts that the appellate court erred in ruling that
defendant=s rescission petition was improperly dismissed as untimely.
The State argues that an ambiguity exists in section 2B118.1(b) of the
Vehicle Code such that the statute can be construed to preclude the
refiling of a rescission petition beyond the 90-day limitations period
and can simultaneously be construed to authorize the refiling of a
rescission petition after the 90 days have lapsed. The State urges that
this ambiguity compels us to look outside the plain language of the
statute and consider legislative history. In that regard, the State


                                 -4-
contends that the legislature did not intend for the Code of Civil
Procedure=s savings clause to be applied to section 2B118.1(b) of the
Vehicle Code.
     Defendant counters that the plain language of section 2B118.1(b)
is clear and unambiguous. Defendant maintains that this court is
bound by the statutory language and need not resort to further aids of
statutory construction. Relying on this premise, along with the
appellate court=s holding in the instant case, defendant posits that the
plain language of the statute states that rescission hearings are civil in
nature and, consequently, are subject to the provisions of the Code of
Civil Procedure, including the one-year savings clause set forth in
section 13B217. Thus, defendant contends that his rescission petition
was timely filed and improperly dismissed.
     The cardinal rule of statutory construction is to ascertain and give
effect to the intent of the legislature. People v. Donoho, 204 Ill. 2d
159, 171 (2003). The best evidence of legislative intent is the
language of the statute. People v. Martinez, 184 Ill. 2d 547, 550
(1998). When possible, the court should interpret the language of a
statute according to its plain and ordinary meaning. Donoho, 204 Ill.
2d at 171. If intent can be determined from the plain language of the
statute, there is no need to resort to interpretive aides. People v.
Roberts, 214 Ill. 2d 106, 116 (2005). Courts are to construe the
statute as a whole, so that no part of it is rendered meaningless or
superfluous. People v. Jones, 214 Ill. 2d 187, 193 (2005). A court
should not depart from the language of the statute by reading into it
exceptions, limitations, or conditions that conflict with the intent of
the legislature. Martinez, 184 Ill. 2d at 550.
     In light of these rules of statutory construction, we find that
defendant=s petition to rescind his statutory summary suspension was
timely filed under section 13B217 of the Code of Civil Procedure and,
therefore, should not have been stricken and dismissed by the trial
court. As the State posits, the plain language of section 2B118.1(b)
requires that an individual contesting a statutory summary suspension
file a written request to obtain a hearing within 90 days of receiving
notice of the summary suspension. The plain language, however, also
dictates that summary suspension proceedings Ashall proceed in the
court in the same manner as in other civil proceedings.@ The use of
the word Ashall@ evinces the legislature=s intent to impose a


                                  -5-
mandatory obligation. See People v. Robinson, 217 Ill. 2d 43, 53-54
(2005). Thus, under the plain language of the statute, the legislature
mandated that summary suspension hearings are civil in nature and,
accordingly, must be subject to the provisions of the Code of Civil
Procedure. See People v. Kaegebein, 137 Ill. App. 3d 837, 839 (1985)
(explicitly stating that Athe Illinois Code of Civil Procedure *** is
applicable to implied consent proceedings@).
    Our holding is consistent with previous holdings of this court and
the courts below. In People v. Orth, 124 Ill. 2d 326, 337 (1988), we
emphasized that summary suspensions are civil in nature, and held
that civil rules of procedure apply. In accordance with those rules, we
found that a plaintiff-motorist who is requesting judicial rescission of
a summary suspension should bear the burden of proof. Orth, 124 Ill.
2d at 337-38. Likewise, in People v. Gerke, 123 Ill. 2d 85, 93 (1988),
we recognized that:
             AThe statutory language very clearly indicates the civil
        nature of the summary suspension/implied consent hearing
        ***. ***
             Additionally, the appellate court has consistently
        recognized this statutory intent by holding that the summary
        suspension hearing is a civil proceeding separate and apart
        from the criminal action of driving under the influence of
        alcohol. [Citations.] We agree with these decisions ***.@
Notably, the Gerke court cited approvingly to the appellate court case
of People v. Kaegebein, 137 Ill. App. 3d at 839, which explicitly
stated that summary suspension/implied consent hearings are subject
to the rules of civil procedure. Gerke, 123 Ill. 2d at 93.
    Notwithstanding the plain language of section 2B118.1(b), and the
decisions of this court and the courts below, the State asserts that
statutory summary suspension hearings are not necessarily subject to
the rules and procedures of the Code of Civil Procedure. Specifically,
the State maintains that the language referring to Acivil proceedings@
in section 2B118.1(b) could reasonably be interpreted to refer to the
conduct of the hearing, in terms of burden of proof and evidentiary
issues, but not address time limitations. The State, however, points to
no basis for this limitation in the language of the statute. We reject
the State=s interpretation. To do otherwise would require us to read
exceptions, limitations, or conditions into the statute which depart

                                  -6-
from its plain meaning. Martinez, 184 Ill. 2d at 550. Nothing in the
language of the statute suggests that the legislature intended the
application of some civil rules and not others.
    The State nevertheless maintains that their position in this regard
is supported by the appellate court=s decision in People v. Farrell,
158 Ill. App. 3d 690, 691-92 (1987). According to the State, the
Farrell court held that the verification rules of civil procedure set
forth in 1B109 of the Code of Civil Procedure (Ill. Rev. Stat. 1985,
ch. 110, par. 1B109) did not apply to rescission hearings. We disagree
with the State=s interpretation of Farrell. Section 11B501.1(d) of the
Vehicle Code requires a police officer to submit a sworn report
detailing a motorist=s refusal to submit to chemical testing in order for
the summary suspension process to be initiated by the Secretary of
State. See 625 ILCS 5/11B501.1(d) (West 2002). In Farrell, the
officer failed to swear to the report. Prior to the summary suspension
hearing, the State attempted to amend the report by adding a
certification as provided in section 1B109 of the Code of Civil
Procedure. The appellate court concluded that such an amendment
violated the defendant=s due process rights. Specifically, the court
stated, A[a]lthough summary suspension hearings are civil in nature
[citation], allowing the State to amend the report under civil
procedure rules will not cure the deficiencies in the unsworn report.
The summary suspension scheme must pass muster under the due
process provisions of the Illinois and United States constitutions.@
Farrell, 158 Ill. App. 3d at 692. The court=s rejection of the civil rule
was entirely based on due process considerations; it did not result
from the court=s determination that rules of civil procedure do not
apply to the Vehicle Code. See People v. Sargeant, 165 Ill. App. 3d
10, 13 (1987) (noting that Farrell Arejected on due process grounds
the State=s attempt to amend the language of the report@ (emphasis
added)).
    The State further posits that the legislature could not have
intended for the rules of civil procedure to apply with respect to
section 2B118.1(b), because this interpretation would eradicate the
need for procedural requirements in the Vehicle Code and would
require that all cases falling under the Vehicle Code be conducted
according to the procedures mandated under the Code of Civil
Procedure. We once again reject the State=s assertion, as it construes
the statute far beyond the reaches of its language. The plain language

                                  -7-
of section 2B118.1(b) refers to rescission hearings alone, as civil
proceedings necessarily subject to the Code of Civil Procedure. The
statute cannot reasonably be construed to extend to all matters
proceeding under the Vehicle Code. The State=s claim in this regard is
meritless.
    The State next asserts that rescission proceedings are not civil
actions but, instead, are administrative proceedings and, therefore, are
not entirely subject to the provisions of the Code of Civil Procedure.
In support of its position, the State points to this court=s decision in
People v. Moore, 138 Ill. 2d 162, 166 (1990), along with several
appellate court decisions. See, e.g., People v. Ullrich, 328 Ill. App. 3d
811, 816-18 (2002); People v. Flynn, 197 Ill. App. 3d 13, 17 (1990);
People v. Filitti, 190 Ill. App. 3d 884, 886 (1989); People v. Stice,
168 Ill. App. 3d 662, 664 (1988). According to the State, these cases
classify summary suspension hearings as Aadministrative
proceedings.@ We reject the State=s interpretation of these cases.
Initially, we note that the cases cited by the State do not even
consider whether proceedings arising under section 2B118.1(b) are
administrative proceedings as opposed to civil proceedings. Rather,
these cases address whether the doctrine of collateral estoppel
prohibits relitigation of issues in criminal proceedings which were
previously addressed at a summary suspension hearing.
    In Moore, we unequivocally stated that summary suspension
hearings are Acivil in nature.@ Moore, 138 Ill. 2d at 167. We further
explained that summary suspension hearings cannot be construed as
part of a defendant=s criminal trial, as they are Amerely an
administrative device at the disposal of the defendant in which the
defendant can halt the otherwise automatic suspension of his driving
privileges.@ (Emphasis added.) Moore, 138 Ill. 2d at 170. Moore, and
the other cases cited by the State, discuss summary suspension
hearings as Aadministrative@ by analogy, as an aid in their respective
collateral estoppel analyses, and generally agree that summary
suspension is an administrative function of the Secretary of State.
These cases do not suggest that proceedings arising under section
2B118.1 of the Vehicle Code are not civil in nature. We agree that
statutory summary suspension is an administrative function of the
Secretary of State. Gerke, 123 Ill. 2d at 93; Schaefer, 154 Ill. 2d at
256. That being said, we find that hearings occurring as a result of
these statutory summary suspensions are civil proceedings subject to

                                  -8-
the rules of the Code of Civil Procedure pursuant to the plain
language of section 2B118.1 of the Vehicle Code. Gerke, 123 Ill. 2d
at 93; Moore, 138 Ill. 2d at 167; Schaefer, 154 Ill. 2d at 257; People
v. Smith, 172 Ill. 2d 289, 295 (1996).
     We note that the legislature amended section 2B118.1 of the
Vehicle Code after the appellate court=s decision in People v. Holmes,
268 Ill. App. 3d 802 (1994). In that case, the defendant filed a
petition to rescind his statutory summary suspension four years after
receiving notice of the suspension. The trial court dismissed his
petition as untimely and he appealed. The appellate court stated that
the plain language of section 2B118.1 did not state a time limit for
filing rescission petitions. Thus, the appellate court reversed the
dismissal of the defendant=s claim. In doing so, the court
acknowledged that its judgment Acontravenes to some extent the spirit
and purpose behind section 2B118.1@ and Athwarts the goal of
conducting swift proceedings@ under the statute. Holmes, 268 Ill.
App. 3d at 805-06. Nevertheless, the court maintained that it was
bound by the plain language of the statute. The court then invited the
legislature to address the time limitation issue, and the legislature
responded in 1996 by enacting Public Act 89B156, which added the
90-day limitations period now contained in section 2B118.1. See
Rodriguez, 339 Ill. App. 3d at 683, citing Pub. Act 89B156, eff.
January 1, 1996.
     As the appellate court pointed out in the instant case, upon adding
the 90-day limitations period, the legislature had the opportunity to
delete the portion of section 2B118.1 which stated that actions
brought under the statute Ashall proceed in the court in the same
manner as in other civil proceedings.@ The legislature, however, left
this portion of the statute intact. We cannot conclude that the
legislature left this language in the statute, but did not intend its plain
meaning.
     The State asserts that the plain language of the statute does not
support this finding, as the statute is ambiguous. In support, the State
relies on People v. Rodriguez, 339 Ill. App. 3d 677 (2003). There, the
trial court dismissed the defendant=s rescission petition as untimely
after the defendant filed the petition within the 90-day limitations
period, withdrew it, and then filed it again four months later. On
appeal, the defendant asserted that the 90-day limitations period was


                                   -9-
tolled by the savings provision of the Code of Civil Procedure. The
Rodriguez court rejected this claim, reasoning that section 2B118.1 of
the Vehicle Code was ambiguous, as it could be interpreted to require
filing of a rescission petition within 90 days, but could also be
interpreted to embrace the one-year savings provision of the Code of
Civil Procedure. Rodriguez, 339 Ill. App. 3d at 682. Looking to
legislative history, the Rodriguez court determined that the legislature
intended for summary suspension hearings to be conducted in an
expeditious manner to prevent the loss of evidence and witnesses, and
ultimately prevent defendants from circumventing justice through
delay. Rodriguez, 339 Ill. App. 3d at 684. On that basis, the court
determined that the defendant=s petition to rescind was untimely and
properly dismissed. Rodriguez, 339 Ill. App. 3d at 684-85.
     We do not find that an ambiguity exists in section 2B118.1(b), and
thus overrule Rodriguez. The fact that the statute contemplates both a
limitations period and a savings clause does not render it ambiguous.
Indeed, these provisions are not mutually exclusive: a limitations
period and a savings clause can exist simultaneously without creating
a contradiction. We nevertheless recognize, as we have in the past,
that A[t]he legislature has specifically directed that the license
suspension proceedings are to be swift and of limited scope.@ Moore,
138 Ill. 2d at 169. We also recognize that the legislature has an
interest in ensuring that these proceedings are swift to prevent
injustices which may result from the loss of witnesses or documents,
thereby allowing unsafe drivers to regain their driving privileges and
threaten the safety of the citizens of our state. See Rodriguez, 339 Ill.
App. 3d at 684, citing 89th Ill. Gen. Assem., House Proceedings,
May 15, 1995, at 34 (statements of Representative Cross). While
allowing motorists to withdraw rescission petitions only to refile
them months later pursuant to section 13B217 of the Code of Civil
Procedure appears to thwart this goal, we nevertheless are bound by
the language of the statute. We cannot, Aunder the guise of statutory
interpretation, *** >correct= an apparent legislative oversight by
rewriting a statute in a manner inconsistent with its clear and
unambiguous language.@ People v. Pullen, 192 Ill. 2d 36, 42 (2000).
We do, however, invite the legislature to address this issue if it is so
inclined.
     We now turn to the State=s alternative argument. The State
maintains that we should reverse the appellate court=s decision, as

                                 -10-
defendant=s petition to rescind his summary suspension should have
been barred by the doctrine of laches. In support of this position, the
State cites to the dissent in People v. Holmes, 268 Ill. App. 3d at 806-
07 (McCuskey, J., dissenting). As previously discussed, in Holmes,
the appellate court determined that the plain language of section
2B118.1 did not state a time limit for the filing of rescission petitions,
and thus concluded that the defendant could file his petition four
years after receiving notice of his statutory summary suspension.
Holmes, 268 Ill. App. 3d at 805-06. The dissent, however, would
have held that the defendant=s petition to rescind was barred by
laches, as the defendant=s four-year delay in filing demonstrated a
lack of diligence which prejudiced the State=s ability to respond to the
allegations in the petition. Holmes, 268 Ill. App. 3d at 807.
    The laches doctrine bars claims by those who neglect their rights
to the detriment of others. People v. Wells, 182 Ill. 2d 471, 490
(1998) . Application of the laches doctrine requires a showing of lack
of due diligence by the party asserting the claim and prejudice to the
opposing party. Wells, 182 Ill. 2d at 490. We decline to apply the
laches doctrine in this case because the elements necessary for a
finding of laches are not met by the facts before us. First, we cannot
say that defendant demonstrated a lack of diligence where he filed his
petition to rescind in a timely manner based on the language of
section 2B118.1 of the Vehicle Code, which encompasses the savings
provision of the Code of Civil Procedure. Furthermore, while we
believe the State could ultimately be prejudiced in situations such as
the one presently before us, there is no evidence in the record
demonstrating that the State was prejudiced in this case. Accordingly,
the laches doctrine is inapplicable.

                           CONCLUSION
   For the foregoing reasons, we conclude that defendant=s petition
to rescind his statutory summary suspension was improperly
dismissed as untimely. We therefore affirm the judgment of the
appellate court reversing the trial court=s judgment and remanding the
matter for further proceedings.

                                                               Affirmed.


                                  -11-